Stephens, J.
(After stating the foregoing facts.)
Is the evidence sufficient to authorize the inference that the relationship between the parties was that of landlord and tenant, or does it conclusively establish the relationship of landlord and cropper? If the defendant was a cropper and not a tenant, the *80suit being upon a distress warrant for rent, the plaintiff was properly nonsuited; but if the defendant was a tenant the nonsuit was improperly awarded, A contract by which the owner of land is to receive a certain proportionate part of the crop raised on tlie land by another person is not necessarily as a matter of law a contract creating the relationship of landlord and cropper, but may' be a' contract creating the relationship of landlord and tenant. Bent reserved under a contract of tenancy does not necessarily have to be a fixed amount, but may be an amount determinable by contingencies such as the amount of the crop raised on the land by the tenant. Where the owner has parted with the actual possession of the premises and surrendered such possession to another to he worked by the latter for farming purposes, and the latter agrees to pay a certain proportionate share of the crops raised on the premises, such an arrangement is consistent yyith the relationship of landlord and tenant, and the amount of the crop agreed to be paid to the owner, although contingent upon the yield of the land, is payable as rent. See, in this connection, Souter v. Gravy, 29 Ga. App. 557 (116 S. E. 231); Scruggs v. Gibson, 40 Ga. 511; Almand v. Scott, 80 Ga. 95 (4 S. E. 892, 12 Am. St. Rep. 241). It is inferable from the testimony' adduced that the relationship of the parties was that of landlord and tenant and that the defendant was indebted to the plaintiff in a certain amount as rent; and a nonsuit was improperly granted.
In view of this ruling it was also error against the plaintiff to exclude the testimony offered by the, plaintiff as to the value of’certain crops raised by the defendant upon the premises during tlie term of the alleged tenancy.

Judgment reversed.


Jenlins, P. J., and Bell, J., concur.